t c memo united_states tax_court elizabeth h and albert b turner petitioners v commissioner of internal revenue respondent docket no filed date elizabeth h turner and albert b turner pro_se jaye andras caffrey for respondent memorandum opinion pajak special_trial_judge this case was heard pursuant to sec_7443a of the code and rule sec_180 sec_181 and sec_182 all section references are to the internal_revenue_code in effect for the year in issue all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency in petitioners' federal_income_tax in the amount of dollar_figure the issue for decision is whether petitioners are entitled to deductions for away from home expenses pursuant to sec_162 some of the facts have been stipulated and are so found petitioners resided in houston texas at the time they filed their petition for clarity and convenience the findings_of_fact and opinion have been combined petitioner elizabeth h turner petitioner was a college professor she taught united_states history with a special emphasis on the study of nineteenth and twentieth century southern women from to petitioner taught history at queens college in charlotte north carolina petitioners owned a house in charlotte north carolina where they lived from date through date in petitioners moved from charlotte north carolina to houston texas at that time they leased the house in charlotte to tenants at least to the date of trial petitioners moved to houston texas because petitioner- husband accepted a job in houston and so that petitioner could pursue her doctorate degree in history at rice university houston texas petitioner received her ph d in history from rice university in in petitioner was offered a guest lecturer teaching position at the university of north carolina at charlotte north carolina she accepted the offer and moved to north carolina she taught united_states and southern history during the academic year at the university of north carolina at charlotte she replaced a faculty_member who had taken a 1-year leave of absence upon the completion of her term as guest lecturer the university of north carolina at charlotte was unable to offer petitioner further employment as stated above petitioner had taught at queens college in charlotte north carolina from to after applying to many schools petitioner again was offered a teaching position at queens college charlotte north carolina for the academic year she accepted the position as an assistant professor of history petitioner had a tenure-track position at queens college petitioners' teenage daughter laura accompanied petitioner to charlotte north carolina laura attended high school in charlotte north carolina from date through date laura graduated from that high school in date laura applied to and was accepted at the north carolina school of the arts in winston-salem north carolina for the academic year she continued at the north carolina school of the arts through the fall semester of on date while petitioner was employed at queens college she applied for employment at the university of alabama at birmingham and the university of south alabama on date petitioner applied for a position as assistant professor of history at the university of houston-downtown houston texas petitioner was not offered a position by either university in alabama in mid-date petitioner was offered employment by the university of houston-downtown by a date letter from the president of queens college petitioner was offered a continued appointment as assistant professor of history for the academic year on date the president of the university of houston-downtown formally offered her a position petitioner accepted the offer from the university of houston- downtown on their federal_income_tax return petitioners claimed deductions related to petitioner's employment in charlotte north carolina in the amount of dollar_figure as follows rent electricity phone auto expenses maintenance food postage return to houston food total dollar_figure big_number big_number big_number respondent disallowed all of the unreimbursed employee business_expenses on the basis that petitioner was not away from her tax_home when she incurred the expenses deductions are a matter of legislative grace 292_us_435 petitioners bear the burden to prove that respondent's determination is incorrect rule a 290_us_111 sec_262 specifically disallows the deduction of personal living_expenses however sec_162 permits a deduction for traveling expenses including meals_and_lodging incurred while away from home in the pursuit of a trade_or_business to qualify for this deduction three conditions must be satisfied the expense must be a reasonable and necessary traveling expense the expense must be incurred while away from home and the expense must be incurred in pursuit of business 326_us_465 the determination of whether these conditions have been met is a question of fact commissioner v flowers supra pincite this court has held that a taxpayer's home for purposes of sec_162 is the vicinity of the taxpayer's principal place of employment and not where his or her personal_residence may be located 74_tc_578 49_tc_557 an exception exists when a taxpayer accepts employment away from home which is temporary as opposed to indefinite in duration 358_us_59 if the employment is temporary the tax_home is considered to be the place of the taxpayer's residence whereas if the employment is indefinite the tax_home is the location of employment kroll v commissioner supra pincite employment is considered to be temporary if termination within a short_period could be expected mitchell v commissioner supra pincite 55_tc_783 in contrast employment is considered indefinite if termination could not be expected or foreseen within a fixed or reasonably short_period of time mitchell v commissioner supra pincite this expectation is measured by what was contemplated at the time employment was accepted 70_tc_505 the duration of employment is a factual issue and no single element is determinative 66_tc_467 based on this record we conclude that petitioner's employment at queens college was indefinite in petitioner had been employed previously by queens college during petitioner was employed as a full-time assistant professor at queens college it was a tenure-track position under the terms of her contract tenure may be granted after a designated probationary period a grant of tenure confers continuous appointment nothing in the record indicates that queens college expressed any intention to limit the duration of petitioner's employment petitioners argue that a tenure-track position should be considered temporary because petitioner could be terminated after her nine-month appointment the absence of permanence does not require a finding that petitioner's employment was temporary 34_tc_611 an employment which merely lacks permanence is indefinite unless termination is foreseeable within a short_period of time 671_f2d_1059 7th cir 482_f2d_417 5th cir this is the circuit to which this case is appealable regardless of whether there existed the possibility that petitioner would not be reappointed we are convinced that petitioner had a reasonable expectation that her employment at queens college would continue for a substantial or indefinite period of time in fact petitioner was offered continued employment at queens college however she declined the offer we conclude that petitioner's employment was indefinite and therefore she was not away from her tax_home petitioner's tax_home in was charlotte north carolina and not houston texas respondent's determination is sustained decision will be entered for respondent
